WADDIRR, District Judge.
About 6 o’clock on the morning of August 26, 1917, the Mont Cenis, a large ocean-going steamship, proceeding to Marseilles, France, from New York, laden with steel, stranded on the Mediterranean coast of Spain, some 2% miles off Villaricos, and within the 3-mile territorial limits of Spain. The St. Charles was an old steamer, en route to Genoa, Italy, and,formed part of a convoy of several ships bound to Marseilles, and was valued at $300,000. The Mont Cenis was under requisition by the French government, which tended to reduce her market value at the time, but she was appraised at about $2,000,000.
The two ships left Gibraltar at approximately the same time, on the 25th of August, 1917, and when about a half day’s journey out, some 150 miles from the place of grounding, a submarine was sighted, which quickly submerged. The Mont Cenis was equipped with a gun *510mounted on her stem. While thus proceeding, the Mont Cenis stranded, and remained so from 6:30 in the morning until 9. She had been unable to secure assistance until the St. Charles responded to her call for help. The latter ship came alongside shortly after 9 o’clock, planted anchors, and made fast to the Mont Cenis, and pulled her off the bar shortly before 12 o’clock. The total time consumed in this part of the service was less than 3 hours, and the time of actual pulling did not exceed 15 minutes. The wind was moderate, the sea smooth, and good weather conditions, generally favorable to the successful completion of the service, prevailed. No particular skill was required, nor hazard nor danger incurred. The St. Charles, in making fast to the Monte Cenis, collided with her, and in attempting to clear herself, her hawser pulled out from the lug on the stem of the ship', and, becoming taut, raked along her rail, talcing off a great part of the rail and poop deck, and, before the cable could be gotten clear, it caught in, and entwined itself in .her propeller. This, however, was later cleared, and, aside from the injury to the rail and poop deck, no special harm resulted from the ships coming together. Their colliding was doubtless because of the existence of an unknown current, which could have been avoided, if its presence had been known to the navigators of the St. Charles.
The libelant laid much stress upon the presence of submarines, as evidenced by the one mentioned above. The court does not consider there was any danger from the one seen, or anything to indicate that others were present, at and about the time of the collision. It is a fact that those waters were in the submarine zone,- through which it was desirable vessels should pass quickly, though it was not likely much danger would happen to vessels navigating as close inshore as the Mont Cenis was. The place of stranding, also, was, by reason of the shifting sands of the beach, an undesirable place for navigation, and dangerous to vessels stranding there.
After the Mont Cenis was released, each vessel continued its journey, the St. Charles first rendering every assistance necessary and required, and she overtook and joined her convoy at 12 o’clock the next day, the time when she left her convoy the day before, to the . time of overtaking it, being some 26 hours, and no actual time was lost by either vessel in reaching her destination.
The services rendered by the St. Charles were entirely salvage. They were rendered promptly and intelligently; the St. Charles leaving her convoy contrary to orders to perform the same. They were valuable to the salved ship, and considerately rendered when she had not been able to procure other assistance, and it was important alike to both vessels that they should be detained as short a time as possible.
Taking .into consideration all the circumstances of the case, the large values involved, the urgency of the service, and the promptness with which it was performed, an award of $15,000 would be fair, to the St. Charles; and a decree to that effect will be entered, upon presentation.